          Case 2:16-cr-00374-LRH-NJK Document 181 Filed 11/13/20 Page 1 of 1




 1
 2
 3                            UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                          Case No.: 2:16-cr-00374-LRH-NJK
 7                         Plaintiff,                                ORDER
 8   v.                                                       (Docket Nos. 179, 180)
 9   KING ISAAC UMOREN,
10                        Defendant.
11        Pending before the Court are the United States’ motions to supplement its response to
12 Defendant’s motion for pretrial release. Docket Nos. 179, 180. For good cause shown, the Court
13 GRANTS the United States’ motions. The deadline for Defendant’s reply is EXTENDED to
14 November 19, 2020.
15        IT IS SO ORDERED.
16        DATED: November 13, 2020.
17
18
19                                            NANCY J. KOPPE
                                              UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                 1
